J. S69027/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                   v.                    :
                                         :
MICHAEL TAYLOR,                          :          No. 316 EDA 2015
                                         :
                        Appellant        :


        Appeal from the Judgment of Sentence, September 3, 2014,
           in the Court of Common Pleas of Philadelphia County
             Criminal Division at No. CP-51-CR-0001478-2012


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., AND OLSON, J.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED JANUARY 19, 2016

      Michael Taylor appeals from the September 3, 2014 judgment of

sentence resulting from his convictions of aggravated assault, possessing an

instrument of crime, simple assault, recklessly endangering another person,

possession of a firearm by a prohibited person, firearms not to be carried

without a license, and carrying firearms in public in Philadelphia.1 We affirm.

      The trial court provided the following relevant facts:

                   On Friday, December 9, 2011, at about
            11 p.m., Rasheed Kellam was outside a corner store
            at Seventh and Jefferson Streets in Philadelphia. He
            testified that three individuals approached him and
            tried to steal his coat. When he refused, one of the
            individuals shot him, and the bullet went through
            both legs. Although he did not know what type of
            gun was used, he recalled hearing three shots.

1
 18 Pa.C.S.A. §§ 2702(a), 907(a), 2701(a), 2705, 6105(a)(1), 6106(a), and
6108, respectively.
J. S69027/15



                  Officer Joseph Goodwin of the Philadelphia
            Police Department was on duty the night of the
            incident and received information from his Captain
            about the shooting. He contacted sources in the
            neighborhood he’d previously used to further
            investigate the matter. Based on the information he
            received, he returned to the police station and made
            recommendations about who should be placed in a
            photo array. Based upon this recommendation, a
            photo array was made up to identify a suspect.

                   Mr. Kellam was interviewed by Detectives
            John Bartle and David Rash after being released from
            the hospital that same night. Kellam was initially
            uncooperative and would not identify the shooter.
            Officer Goodwin joined the interview and told
            Mr. Kellam about the information he’d received from
            his contacts. After Officer Goodwin spoke to him,
            Mr. Kellam requested to see the photo array. At that
            time he identified Appellant as the individual who
            shot him.       Officer Goodwin testified that his
            confidential informants did not want to testify in
            court.

                   Mr. Kellam was again uncooperative when
            testifying at the preliminary hearing, and did not
            identify Appellant at that time. He stated that he did
            not see who shot him, in contrast to the written
            statement given to police on the date of the
            shooting. When Mr. Kellam testified at trial, he
            stated that he did not remember the interview with
            police due to the painkillers he had been given.
            However, medical records indicate that he was not
            prescribed any pain medication that evening.

                 Both parties stipulated at trial that Appellant
            was not licensed to carry a firearm.

Trial court opinion, 4/27/15 at 2-3.

      Appellant waived his right to a jury trial and was convicted of the

aforementioned charges on February 19, 2014.        On September 3, 2014,


                                       -2-
J. S69027/15


appellant was sentenced to a total of seven to fifteen years of incarceration,

to be followed by five years of probation.        Appellant filed post-sentence

motions on September 10, 2014, which were denied by operation of law on

January 9, 2015. On January 16, 2015, appellant filed a notice of appeal.

The trial court ordered appellant to produce a concise statement of errors

complained        of   on   appeal   on    February   5,   2015,   pursuant   to

Pa.R.A.P. 1925(b), and appellant complied with the trial court’s order on

February 26, 2015. The trial court has filed an opinion.

      Appellant raises the following issues on appeal:

             A.        WAS APPELLANT’S CONVICTION AGAINST THE
                       WEIGHT OF THE EVIDENCE?

             B.        DID THE COMMONWEALTH PROVE BEYOND A
                       REASONABLE DOUBT THE ELEMENT OF EACH
                       CRIME THAT APPELLANT WAS CONVICTED OF?

             C.        DID THE TRIAL COURT ISSUE A GREATER
                       SENTENCE THAN NECESSARY?

Appellant’s brief at 3.

      The first issue appellant raises for our review is whether the trial

court’s verdict is contrary to the weight of the evidence presented at trial.

Our standard of review for determining whether a verdict is compatible with

the weight of the evidence is well settled:

                    An appellate court’s standard of review when
             presented with a weight of the evidence claim is
             distinct from the standard of review applied by the
             trial court:




                                          -3-
J. S69027/15


                      Appellate review of a weight claim
               is a review of the exercise of discretion,
               not of the underlying question of whether
               the verdict is against the weight of the
               evidence. Because the trial judge has
               had the opportunity to hear and see the
               evidence presented, an appellate court
               will give the gravest consideration to the
               findings and reasons advanced by the
               trial judge when reviewing the trial
               court’s determination that the verdict is
               against the weight of the evidence. One
               of the least assailable reasons for
               granting or denying a new trial is the
               lower court’s conviction that the verdict
               was or was not against the weight of the
               evidence and that a new trial should be
               granted in the interest of justice.

                This does not mean that the exercise of
          discretion by the trial court in granting or denying a
          motion for a new trial based on a challenge to the
          weight of the evidence is unfettered. In describing
          the limits of a trial court’s discretion, we have
          explained:

                     The term “discretion” imports the
               exercise of judgment, wisdom and skill
               so as to reach a dispassionate conclusion
               within the framework of the law, and is
               not exercised for the purpose of giving
               effect to the will of the judge. Discretion
               must be exercised on the foundation of
               reason, as opposed to prejudice,
               personal motivations, caprice or arbitrary
               actions. Discretion is abused where the
               course pursued represents not merely an
               error in judgment, but where the
               judgment is manifestly unreasonable or
               where the law is not applied or where the
               record shows that the action is the result
               of partiality, prejudice, bias, or ill will.




                                  -4-
J. S69027/15


Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (citations

omitted) (emphasis deleted). We agree with the trial court that appellant’s

convictions are “not contrary to the evidence [n]or shocking to the

conscience.”   Accordingly, we affirm based on the trial court’s opinion for

this issue. (See trial court opinion, 4/27/15 at 4.)

      In appellant’s second issue on appeal, he challenges whether the

evidence presented by the Commonwealth was sufficient to warrant

convictions for the crimes with which appellant was charged.

                  In reviewing the sufficiency of the evidence,
            we view all the evidence admitted at trial in the light
            most favorable to the Commonwealth, as verdict
            winner, to see whether there is sufficient evidence to
            enable [the fact-finder] to find every element of the
            crime beyond a reasonable doubt. This standard is
            equally applicable to cases where the evidence is
            circumstantial rather than direct so long as the
            combination of the evidence links the accused to the
            crime beyond a reasonable doubt.           Although a
            conviction must be based on “more than mere
            suspicion or conjecture, the Commonwealth need not
            establish guilt to a mathematical certainty.”

                  Moreover, when reviewing the sufficiency of
            the evidence, this Court may not substitute its
            judgment for that of the fact-finder; if the record
            contains support for the convictions they may not be
            disturbed.

Commonwealth v. Stokes, 78 A.3d 644, 649 (Pa.Super. 2013) (citations

omitted).

                  Moreover, in applying the above test, the
            entire record must be evaluated and all evidence
            actually received must be considered. Finally, the
            finder of fact while passing upon the credibility of


                                     -5-
J. S69027/15


            witnesses and the weight of the evidence produced,
            is free to believe all, part, or none of the evidence.

Commonwealth v. Estepp, 17 A.3d 939, 943-944 (Pa.Super. 2011)

(citations omitted). The Commonwealth may satisfy its burden of proving a

defendant’s guilt beyond a reasonable doubt by using wholly circumstantial

evidence. Commonwealth v. Diggs, 949 A.2d 873, 877 (Pa. 2008).

      Appellant specifically challenges the sufficiency of the evidence of his

convictions of the following crimes:      aggravated assault, possession of a

firearm by a prohibited person, possession of a firearm without a license,

carrying a firearm in Philadelphia, and possession of an instrument of crime.

Throughout his entire argument challenging the sufficiency of the evidence

relating to his convictions, appellant repeatedly refers to the weight, rather

than the sufficiency, of the evidence presented by the Commonwealth.

Specifically, appellant references the credibility of witnesses, the reliability of

the evidence presented, and whether an element of an offense can be

inferred from “contradictory testimony.”      This claim is a challenge to the

weight of the evidence, rather than its sufficiency. See Commonwealth v.

Wilson, 825 A.2d 710, 713-714 (Pa.Super. 2003) (stating that a sufficiency

of the evidence claim does not involve an analysis of witnesses’ credibility)

(citations omitted).

      As this court has previously explained,

            The weight of the evidence is exclusively for the
            finder of fact, which is free to believe all, part, or
            none of the evidence and to assess the credibility of


                                       -6-
J. S69027/15


            the witnesses. Commonwealth v. Johnson, 668
            A.2d 97, 101 (Pa. 1995). . . . An appellate court
            cannot substitute its judgment for that of the [finder
            of fact] on issues of credibility. Commonwealth v.
            DeJesus, 860 A.2d 102, 107 (Pa. 2004).

Commonwealth v. Palo, 24 A.3d 1050, 1055 (Pa.Super. 2011), appeal

denied, 34 A.3d 828 (Pa. 2011); see also Commonwealth v. Griffin, 65

A.3d 932, 939 (Pa.Super. 2013), appeal denied, 76 A.3d 538 (Pa. 2013).

As noted by the Palo court, we cannot substitute the fact-finder’s judgment

of credibility with our own; therefore, no relief is due for appellant’s claim

that the evidence was insufficient to warrant convictions for aggravated

assault, the firearms offenses, and possession of an instrument of crime.

      Finally, in his third issue for our review, appellant challenges whether

the trial court “issued a greater sentence than necessary.” (Appellant’s brief

at 3.)   Appellant, however, concedes that this issue was “not properly

preserved by way of a timely objection or post-sentence motion,” and the

issue has been withdrawn. (Id.)

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/19/2016




                                    -7-
                                                                                              Circulated 12/21/2015 12:44 PM




                  fN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                          FIRST JUDICIAL DISTRlCT OF PENNS YL Y ANIA
                                   TRIAL DlVISION - CRJMINAL SECTION


            Commonwealth of Pennsylvania                                  CP-51-CR-0001478-2012


                              v.

                                                                          SUPERIOR COURT
                         Michael Taylor                                   NO. 316 EDA 2015


                                                                                                    FILED
                                                                                                    APR 2 7 2015
                                                      OPINION                             . Orimin~iAppeals Unit
                                                                                         FurstJudtcfal District of PA
    Ehrlich. J.

            Michael Taylor, hereinafter Appellant, was found guilty on February 19, 2014, of

    aggravated assault, possessing an instrument of crime, simple assault, recklessly endangering

    another person, and multiple firearms violations following a non-jury trial. 1 The charges stem

    from a shooting that occurred on December 9, 20 I 1, at the corner of Seventh and Jefferson

    Streets in North Philadelphia. Appellant was sentenced on September 3, 2014, to an aggregate

    term of seven to fifteen years· incarceration, followed by five years' probation. A timely appeal

    followed.

           Instantly, Appellant claims three points of error;

                    l.       The evidence presented at trial does not support the verdict given
                             that the officers' versions of events are inconsistent with each other
                             and with the testimony of the complainant. Thus credibility is at
                             issue.

                   JI.       The Commonwealth failed to establish that Appellant was the
                             person who shot the complainant, given that the complainant
1
    18 Pa.C.S.A. §§ 2702(a), 907(a), 2701(a), 270S,6105(a)(I), 6106(a)(I), and 6108, respectively
                       testified on multiple occasions that he did not know who shot him.
                       Thus, Appellant argues sufficiency of the evidence.

                Jll.   Given the guidelines in this matter, the sentence was maru festly
                       excessive.

 Appellant's Pa.R.A.P. 1925(b) Statement, 02/26/2015.

        As will be discussed below, these claims are without merit. Accordingly, no relief is due.

                                          The Evidence

        On Friday. December 9, 2011. at about 11 p.rn., Rasheed Kellam was outside a corner

store at Seventh and Jefferson Streets in Philadelphia. Notes of Testimony ("N.T."). 05/10/2013,

at 6. He testified that three individuals approached him and tried to steal his coat. Id. at 12.

When he refused, one of the individuals shot him, and the bullet went through both legs. id.

Although he did not know what type of gun was used, he recalled hearing three shots. Id. at J 6.

        Officer Joseph Goodwin of the Philadelphia Police Department was on duty the night of

the incident and received information from his Captain about the shooting. N.T., 07/02/2013, at

8. He contacted sources in the neighborhood he'd previously used to further investigate the

matter. Id. Based on the information he received, he returned to the police station and made

recommendations about who should be placed in a photo array. id. at 8-9.          Based upon this

recommendation, a photo array was made up to identify a suspect. Id. at 9.

       Mr. Kellam was interviewed by Detectives John Bartle and David Rash after being

released from the hospital that same night.    N.T., 07/02/2013, at 28.      Kellam was initially

uncooperative and would not identify the shooter.       Id. at 1 I.   Officer Goodwin joined the

interview and told Mr. Ke11arn about the information he'd received from his contacts. Jd. at 17.

After Officer Goodwin spoke to him, Mr. Kellam requested to see the photo array. Id. At that




                                              -2-
time he identified Appellant   as the individual who shot him    id. Officer Goodwin testified that

his confidential informants did not want to testify in court. Id. at 47-48.

        Mr. Kellam was again uncooperative when testifying at the preliminary hearing. and did

not identify Appellant at that time. N.T., 05/10/2013, at 7. He stated that he did not see who

shot him, in contrast to the written statement given to police on the date of the shooting.       Id.

\\ hen Mr. Kellam testified at trial, he stated that he did not remember the interview with pohce

due to the painkillers he had been given. N.T., 02119/2014, at 3~. However, medical records

indicate that he was not prescribed any pain medication that evening. id. at 7-8.

       Both parties stipulated at trial that Appellant was not licensed to carry a firearm. N.T ..

07/0:!/2013. at 47--48

                                             Discussion

                                       Weight of the Evidence

       Appellant first contends that the verdict was against the weight of the evidence. This

claim should fail, because the standard of review for evaluating a weight-of-the-evidence claim

is well established and very narrow. Commonwealth v Champney, 574 Pa. 435, 443. 832 A.2d

403. 407 (2003). Determining the weight of the evidence is reserved exclusively for the finder of

fact. id. at 408. The finder of fact is free to believe all, part, or none of the evidence and to

determine the credibility of the witnesses. Id. Thus, an appellate court can only reverse the lower

court's verdict if it is so contrary to the evidence as to shock one's sense of justice. id. See also

Commonwealth v, Johnson, 542 Pa 384. 394. 668 A.2d 97, IO I ( 1995). Because the trial judge is

in the best position to view the evidence presented, an appellate court will give that judge the

utmost consideration when reviewing the court's determination on whether the verdict is against

the weight of the evidence. Commonwealth v. Morgan. 913 A.2d 906, 908 (Pa. Super. 2006)           A



                                               -3-
"true weight-of-the-evidence challenge concedes that sufficient evidence exists to sustain the

verdict but questions which evidence is to believed." Commonwealth v. Char/ion, 902 A.2d 554,

561 (Pa. Super. 2006).       Moreover, a new trial should not he grunted in a cnminal prosecution

because of a mere conflict in the testimony or because the judge, on the same facts, ma} have

arrived at a different conclusion. Commonwealth v. Widmer, 560 Pa. 308, 320, 744 A 2d 745,

752 (2000).

          In the instant case, Appellant was not immediately identified by the complainant to

police.     Mr Kellam later identified Appellant as the shooter after being confronted with

information received from confidential informants. Evidence of both his initial and subsequent

statements to police was presented at trial. Police testimony also corroborated Mr. Kellam 's

official statement to police.

          The fact-finder is always free to determine which testimony to believe and how much

weight to give to the testimony. See Commonwealth v. Moore, 648 A.2d 331, 333 (Pa. Super.

1994).     I lere, there did exist conflicting testimony from the complainant.      However, Officer

Goodwin and Detective Bartle gave testimony consistent with one another, and consistent with

the complainant's    written statement to police.      Both testified that the complainant identified

Appellant as the shooter using a photo array.          As previously stated, the mere existence of

conflicting testimony does not warrant a new trial for an appellant.     The fact that Appellant was

found guilty after all the evidence was presented was not contrary to the evidence or shocking to

the conscience.

          For the foregoing reasons, Appellant's claim that the verdict was against the weight of

the evidence should fai I.




                                                -4 -
                                        Sufficiency of the Evidence

            Appellant's next contention on appeal is that the credibility of the Commonwealth's

 witnesses rs at issue.     Appellant is asserting that the evidence was insufficient to sustain his

convictions      The standard of re, iew of sufficiency claims is well-settled·

           A claim challenging the sufficiency of the evidence is a question of Jaw. Evidence
           will be deemed sufficient to support the verdict when it establishes each material
           element of the crime charged and the commission thereof by the accused, beyond
           a reasonable doubt. Where the evidence offered to support the verdict is in
           contradiction to the physical facts, in contravention to human experience and the
           laws of nature, then the evidence is insufficient as a matter of law. When
           reviewing a sufficiency claiml,J the court is required to view the evidence in the
           light most favorable to the verdict winner giving the prosecution the benefit of all
           reasonable inferences to be drawn from the evidence.

Commonwealth v Thompson, 93 A.3d 478> 489 (Pa. Super. 2014) (quoting Commonwealth v,
Widmer, 560 Pa. 308, 319, 744 A.2d 745, 751 (2000) (internal citations omitted)).

           A conviction may be sustained on wholly circumstantial evidence, and the trier-of-fact-

while passing on the credibility of the witnesses and the weight of the evidence-is               free to

believe all. part. or none of the evidence. Commonwealth v Burton. 2 A.3d 598, 601 (Pa. Super.

2010) (quoting Commonwealth ,, Galvin, 603 Pa. 625, 634-35, 985 A.2d 783, 789 (2009)). Any

doubts as to a defendant's guilt may be resolved by the fact-finder unless the evidence is so weak

and inconclusive that as a matter of law no probability of fact can be drawn from the combined

circumstances. Commonwealth v Bruce, 916 A.2d 657, 661 (Pa. Super. 2007).

           Appellant was convicted of aggravated assault. which is defined, in relevant part. as

follows:

           § 2702. Aggravated Assault

       (a) Offense Defined. -- A person is guilty of aggravated assault if he:

                 (I) attempts to cause serious bodily injury to another. or causes such
                 injury intentionally. knowingly or recklessly under circumstances
                 manifesting extreme indifference to the value of human life.

                                                  -5-
 1 8 Pa.C.S.A.       § 2702.

         Appellant was also convicted of simple assault, which is defined, in relevant part, as

 follows:

            § 2701     Simple Assault

         (a) Offense Defined - Except as provided under section 2702 (relating to
         aggravated assault), a person is guilty of assault if he:

                      (I) attempts to cause or intentionally, knowingly or recklessly causes
                      bodily injury to another.

 18 Pa C.S.A. § 2701.

         Furthermore. Appellant was convicted of recklessly endangering another person, which is

defined by statute as follows:

         § 2705. Recklessly endangering another person

         A person commits a misdemeanor of the second degree if he recklessly engages in
         conduct which places or may place another person in danger of death or serious
         bodily injury.

18 Pa.C.S.A. § 2705.

         In the instant case, Mr. Kellam, the complainant, was shot through both legs on the night

of December 9, 20 l I.         While he was initially uncooperative with police, Mr. Kellam eventually

identified Appellant as the individual who shot him. According to the complainant's testimony,

three shots were fired. Complainant suffered serious injury in the form of two gunshot wounds

in his legs      The use of a firearm in commission of the crime demonstrated a reckless disregard

for Mr. Kellam's safety and caused serious bodily injury. This evidence was sufficient for the

fact-finder to conclude that Appellant was guilty of aggravated and simple assault and recklessly

endangering another person.

        Next, Appellant was convicted of possessing an instrument of crime, which is defined by

statute as follows:


                                                    -6-
        § 907. Possessing    instruments   of crime

        (a) Criminal    instruments   generally.   -- A person commits a misdemeanor of the
            first degree if he possesses any instrument of crime with intent to employ it
            criminally.

 J 8 Pa.C.S.A. § 907.

        In the instant case. a fired cartridge casing was found at the scene. N.T., 07/02/2013, al

48.   There was a stipulation to this information, as well as to the fact that Appellant did not

possess a valid license to carry a firearm at the time of the shooting.         id. at 47-48.   The

complainant was shot through both legs, further corroborating the use of a firearm in the

commission of the crime.         This evidence was sufficient for the fact-finder to find Appellant

guilty of possession of a criminal instrnrnent.

        Finally. Appellant was convicted of multiple firearms violations. Specifically, Appellant

was convicted of 18 Pa.C.S.A. §§ 6105(a)(]), 6106(a)(l),          and 6108, which are defined in

relevant part as follows:

       § 61 OS. Persons not to possess, use, manufacture, control, sell or transfer firearms

       (a) Offense defined. --

               ( 1) A person who has been convicted of an offense enumerated in
               subsection (b), within or without this Commonwealth, regardless
               of the length of sentence or whose conduct meets the criteria in
               subsection (c) shall not possess, use, control, sell, transfer or
               manufacture or obtain license to possess, use, control, sell, transfer
               or manufacture a firearm in this Commonwealth.

18 Pa.C.S.A. § 6105.

       § 6106. Firearms not to be carried without a license

       (a) Offense defined. --

              (1) Except as provided in paragraph (2), any person who carries a
              firearm in any vehicle or any person who carries a firearm
              concealed on or about his person, except in his place of abode or


                                                   -7-
                   fixed place of business. without a valid and lawfully issued license
                   under this chapter commits a felony of the third degree

 18 Pa.C.$.A. § 6106.

            § 6108. Carrying firearms on public streets or public property in Philadelphia

            No person shall carry a firearm, rifle or shotgun al any time upon the public
            streets or upon any public property in a city of the first class unless:

                   ( l) such person is licensed to carry a firearm; or

                   (2) such person is exempt from licensing under section 6106(b) of
                       this title (relating to firearms not to be carried without a
                       license).

 18 Pa.C.S.A. § 6108.

            In the instant case. there was a stipuJation that Appellant was not licensed to carry a

firearm      This stipulation, along with the complainant's statement that Appellant shot him with a

gun,   establishes the necessary elements for Appellant to be convicted of the above firearm

offenses

          "In evaluating the sufficiency of the evidence in a criminal case, the test to be employed

is whether the finder of fact could reasonably have found that all elements of the crime charged

had been proved beyond a reasonable doubt."            Commonwealth v. Richbourg, 394 A.2d l 007.

IO 10 (Pa Super. 1 Q78). Here, the complainant identified Appellant as the shooter using a photo

array supplied by police. Police investigation led them to question sources in the neighborhood,

who provided further corroboration to the complainant's statement and Appellant's role in the

shooting.     Given the testimony and evidence presented, it was reasonable for the fact-finder to

conclude that Appellant was guilty of the crimes charged.




                                                   .8-
                                               Sentencing

           Finally, Appellant   contends that the trial court abused its discretion     in sentencing.

 Appellant avers that sentence was "manifestly excessive" given the sentencing guidelines.

 However, Appellant is seeking to challenge wholly discretionary aspects of his sentence.

 Commonwealth v, Booze, 953 A.2d 1263, 1278 (Pa. Super. 2008) (recognizing a claim that a

sentence was excessive is treated as a challenge to the discretionary         aspects of sentencing).

Because the triaJ court is given broad discretion in sentencing, and Appellant does not assert that

the trial court went beyond the sentencing guidelines, this claim should also fail.

          "Within the constraints of the Sentencing Code, the trial court has broad discretion to

fashion a sentence consistent with the protection of the public, the gravity of the offense, and the

rehabilitative needs of the defendant." Commonwealtk v. Thomas, 879 A.2d 246, 262-63 (Pa.

Super. 2005).      The discretionary aspects of a sentence may not, as a right, be challenged on

appeal.      Id. (citing 42 Pa.C.S.A.   § 9781).       Furthermore, "Pennsylvania     law affords the

sentencing     court discretion to impose its sentence concurrently or consecutively            to other

sentences being imposed at the same time or to sentences already imposed."          Commonwealth v_

Treadway, --- A.3d ----, 2014 PA Super 256 *2 (Nov. 13, 2014).        When an appeJlant challenges

the discretionary aspects of a sentence, there is no automatic right to appeal; rather, an appellant

must petition for allowance of appeal. Commonwealth v. WHA1., 932 A.2d 155, 162 (Pa. Super.

2007).

          An appellant challenging the discretionary      aspects of his sentence must invoke
          this Court's jurisdiction by satisfying a four-part test:

                 [W]e conduct a four-part analysis to determine: ( 1) whether
                 appellant has filed a timely notice of appeal, see Pa.R.A.P. 902 and
                 903; (2) whether the issue was properly preserved at sentencing or
                 in a motion to reconsider and modify sentence, see Pa.R.Crim.P.
                 [708); (3) whether appellant's brief bas a fatal defect, Pa.R.A.P.
                 2119(1); and (4) whether there is a substantial question that the

                                                 -9-
                    sentence appealed from is not appropriate under the Sentencing
                    Code. 42 Pa C.S.A. § 9781 (b).

  Commonwealth v, Moury, 922 A.2d 162 (Pa. Super 2010) (citing Commonwealth v. Evans. 901
  A.2d 528 (Pa. Super. 2006)).

             Moreover, "when a trial court imposes a sentence that is within the statutory limits, there

 is no abuse of discretion unless the sentence is manifestly excessive so as to inflict too severe a

 punishment." Commonwealth v. Mouzon. 812 A.2d 617, 624-25 (Pa. 2002) (internal quotations

 and citations omitted).

             In the instant case, Appellant's prior record score was a four. N.T., 09/03/2014, at 4.

 The offense gravity score ("OGS") for aggravated assault was eleven.           204 Pa.Code § 303.15.

 The OGS for violation of the uniform firearms act ("VUFA ") is nine. Jd. No further penalties

 were imposed for the remaining crimes Appellant was found guilty of. The sentencing range for

 aggravated assault is sixty to seventy-eight       months, plus or minus twelve.      204 Pa.Code §

 303. I 6(a). The sentencing range for VUF A is thirty-six to forty-eight months, plus or minus

 twelve.      Id. In addition, the sentencing guidelines provide for the imposition of an extended

 sentence when a deadly weapon is possessed or used in the commission of a crime. 204 Pa.Code

§ 303. l 7(a).     Based on his prior record score and the OGS of each charge. the Sentencing

Guidelines recommend sixty-nine to eighty-seven months for aggravated assault, and forty-five

to fifty-seven months for VUF A. Id.

           Appellant was sentenced to seven to fifteen years incarceration for aggravated assault,

and a further five years probation for VUFA, to run consecutively.        N.T., 09/03/2014, at 4. The

statutory maximum sentence for aggravated assault, which is a felony of the first degree, is 20

years' incarceration. 18 Pa.C.S.A. § 1103. The statutory maximum for VUFA, which is a felony

of the second degree, is 10 years.        id.   Appellant has argued that the trial court abused its

discretion     by imposing an excessive sentence.          However, Appellant could have received a

                                                  - 10 -
maximum of 30 years' incarceration         for these crimes.    This court could have sentenced

Appellant to a further I 5 to 23 years' incarceration under these circumstances      and still been

within the statutory limit. Appellant's sentence was therefore within the suggested guidelines as

well as the statutory limits.

        Given Appellant's past criminal history, record of violence, and the severity of the crime

in question, this court determined that the sentence imposed was appropriate.    The sentence was

not "manifestly excessive" and therefore does not represent an abuse of this court's discretion.

        For these reasons, Appellant's third and final claim must also fail.




                                              - 11 -
                                            Conclusion

       ln summary, this court has carefully reviewed the entire record and finds no harmful,

prejudicial. or reversible error and nothing to justify the granting of Appellant's request for

relief. For the reasons set forth above. the judgment of the trial court should be affirmed.




                                                                                               J.




                                               - 12 -